Citation Nr: 1016808	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  05-35 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The Veteran is currently service-connected for degenerative 
disc disease and spondylosis of the lumbosacral spine, rated 
as 40 percent disabling; chondromalacia of the left patella, 
with limitation of motion, 30 percent disabling; tinnitus, 10 
percent disabling; hiatal hernia with gastroesophageal reflux 
disease, 10 percent disabling; hypertension, 10 percent 
disabling; lumbar radiculopathy of the left lower extremity, 
10 percent disabling; residuals of a left radial head 
fracture, 10 percent disabling; right foot disability claimed 
as plantar fasciitis, 10 percent disabling; tendonitis of the 
right wrist, 10 percent disabling; calcaneal spur of the left 
heel, status post left foot Haglund deformity resection, 
plantar fasciotomy, and heel spur resection, 10 percent 
disabling; chondromalacia of the left patella, with 
limitation of extension, 10 percent disabling; osteochondroma 
of the right patella, noncompensable; bilateral sensorineural 
hearing loss, noncompensable; bilateral varicose veins, 
noncompensable; post-operative residuals of a right inguinal 
hernia repair, noncompensable; bilateral hydrocele, 
noncompensable; and pruritis/eczema, noncompensable.  The 
Veteran's combined rating was 80 percent from July 2, 2003; 
and 90 percent from September 2, 2006.  The Veteran's 
service-connected disabilities do not preclude him from 
securing or following a substantially gainful occupation 
consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.358, 4.1, 4.3, 4.7 4.15, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that the Veteran 
is entitled to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  
Initially, the Board notes that VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In a 
November 2004 letter, VA informed the Veteran of the evidence 
VA had received to date, the evidence VA was responsible for 
obtaining, how the Veteran could help VA going forward, and 
what the evidence must show to support his claim.  In a 
September 2009 correspondence, VA explained how disability 
evaluations and effective dates are assigned, and the AOJ 
subsequently readjudicated the claim by issuing a 
supplemental statement of the case (SSOC) in January 2010.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
a subsequent readjudication, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (holding that when the Board addresses a question 
that has not been addressed first by the RO, it must consider 
whether the claimant was given adequate notice, and if not, 
whether the claimant was prejudiced thereby).

In this case, the RO obtained the Veteran's service treatment 
records, VA treatment records, and pertinent private 
treatment records.  In addition, the Veteran underwent a VA 
examination in December 2004.  The Veteran was scheduled to 
undergo another VA examination in January 2009; however, he 
failed to report at that examination.  Because neither he nor 
his representative have asserted good cause for his failure 
to report to the examination, the Board will proceed to 
determine the merits of the claim based on the evidence of 
record.  See 38 C.F.R. § 3.655 (2009).
 
In short, VA has fulfilled its duty to assist in every 
respect.


II.  TDIU

The Veteran contends he is entitled to a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU).  

A total disability rating may be granted when a claimant is 
unable to secure or follow a substantially gainful occupation 
because of service-connected disabilities.  When a claimant 
claims unemployability but is less than totally disabled 
under the schedular criteria, a total rating may nevertheless 
be granted if service-connected disorders prevent him or her 
from securing and maintaining substantially gainful 
employment, provided that: if there is only one such 
disability, the disability is rated at 60 percent or more; 
and if there are two or more disabilities, at least one of 
them is rated at 40 percent or more and the combined rating 
is 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran is currently service-connected for 
degenerative disc disease and spondylosis of the lumbosacral 
spine, rated as 40 percent disabling; chondromalacia of the 
left patella, with limitation of motion, 30 percent 
disabling; tinnitus, 10 percent disabling; hiatal hernia with 
gastroesophageal reflux disease, 10 percent disabling; 
hypertension, 10 percent disabling; lumbar radiculopathy of 
the left lower extremity, 10 percent disabling; residuals of 
a left radial head fracture, 10 percent disabling; right foot 
disability claimed as plantar fasciitis, 10 percent 
disabling; tendonitis of the right wrist, 10 percent 
disabling; calcaneal spur of the left heel, status post left 
foot Haglund deformity resection, plantar fasciotomy, and 
heel spur resection, 10 percent disabling; chondromalacia of 
the left patella, with limitation of extension, 10 percent 
disabling; osteochondroma of the right patella, 
noncompensable; bilateral sensorineural hearing loss, 
noncompensable; bilateral varicose veins, noncompensable; 
post-operative residuals of a right inguinal hernia repair, 
noncompensable; bilateral hydrocele, noncompensable; and 
pruritis/eczema, noncompensable.
 
The Veteran filed his TDIU claim in November 2004.  During 
the pendency of the claim, the RO (1) granted service 
connection and assigned a 10 percent evaluation for 
chondromalacia of the left patella, with limitation of 
extension; and (2) increased the rating evaluations of three 
of the Veteran's service-connected disabilities (right foot 
disability claimed as plantar fasciitis, from noncompensable 
to 10 percent; tendonitis of the right wrist, from 
noncompensable to 10 percent; and calcaneal spur of the left 
heel, status post left foot Haglund deformity resection, 
plantar fasciotomy, and heel spur resection, from 
noncompensable to 10 percent).  Accordingly, the Veteran's 
combined rating was 80 percent from July 2, 2003; and 90 
percent from September 2, 2006.

The Board finds that although the Veteran met the requisite 
percentage criteria (at least one service-connected 
disability rated at 40 percent or more and a combined rating 
of 70 percent or more) during the entire pendency of the 
claim, the evidence does not establish the central finding 
necessary for granting a TDIU claim-namely, that the Veteran 
is "unable to secure or follow a substantially gainful 
occupation."  See 38 C.F.R. § 4.16(a).

Evidence of record shows that from March 2001 to October 
2004, the Veteran worked as a dispatcher in a sheriff 
department in Indiana.

In December 2004, the Veteran underwent a VA examination.  
After examining the Veteran and reviewing his sundry 
disabilities, the examiner opined that the Veteran did not 
have "any physical condition that would prohibit him from 
gainful employment."  The examiner noted that at the time of 
the examination, the Veteran was not employed.  The examiner 
also noted, however, that the Veteran was employed until 
October 2004 and that the Veteran had not quit that job 
because of "inability to physically continue," but rather 
to care for sick relatives in another state.  The examiner 
added that the Veteran had recently applied for a warehouse 
job.

VA treatment records show that in June 2005, the Veteran was 
"active at work," without specifying the nature of the 
Veteran's employment.

In an October 2005 statement (on the Veteran's VA Form 9), 
the Veteran stated that the medication he took for his back 
disability affected his ability to concentrate "and function 
in a job environment."  He further stated that he missed 
several days of work each month to be treated for his 
service-connected disabilities and that he could not sit or 
stand for any prolonged period of time because of his 
service-connected disabilities.

VA treatment records dated August 2008 show that the Veteran 
was given medical clearance to "[r]eturn to work" status 
post foot surgery.  A September 2008 VA treatment report 
reflects that the Veteran was "allowed" to return to work, 
but was advised to limit weightbearing (on his recently-
operated-on foot) to ten minutes per hour.

In November 2008, the Veteran underwent a VA examination to 
determine the current severity of the Veteran's service-
connected tendonitis of the right wrist, chondromalacia of 
the left patella, and spondylosis of the lumbosacral spine.  
The examiner opined that each of those disabilities 
significantly affected the Veteran's occupational activities.

Specifically, the service-connected tendonitis caused 
increased absenteeism (the Veteran reported missing eight to 
ten of the previous twelve months of work due to wrist pain); 
decreased manual dexterity; difficulty lifting and carrying 
things; weakness or fatigue; and pain.  The chondromalacia 
caused increased absenteeism (missed twenty days of work 
during the previous twelve months); difficulty following 
instructions; weakness or fatigue; decreased strength in the 
lower extremity; and pain.  The spondylosis caused increased 
absenteeism (missed four weeks during the previous twelve 
months); difficulty lifting and carrying things; decreased 
strength in the "lower extremity"; and pain.

A November 2008 statement submitted by the Veteran indicated 
he was working as a "small vehicle operator" (driving 
forklifts, sedans, minivans, full-size vans, and a school 
bus).  He explained that it was difficult for him to get in 
and out of vehicles and that doing so sometimes aggravated 
his back to the point of tears.  He stated that he was in 
constant pain and that his spine felt as if two bones were 
rubbing together.  He added that his right wrist was "always 
losing its grip," causing him to drop things.  He also 
indicated that his left knee was often painful and swollen 
and caused him difficulty at work.

In January 2009, the Veteran stated (at a VA treatment 
consultation) that his service-connected back and GERD had 
worsened in severity.  At a March 2009 VA treatment 
consultation, the Veteran asked the examiner for a doctor's 
note (to give to his employer), indicating that because of a 
recent back strain the Veteran was temporarily unable to 
return to work.

In an August 2009 statement, the Veteran reported that in 
June 2009, he was laid off from his job as a small vehicles 
operator and had not worked since then.  He indicated that 
his tendonitis of the wrist had become progressively worse as 
he performed his job duties over the last three years (it 
particularly "st[u]ng" when he turned the steering wheel).  
Because of his lumbar spine disability, it was difficult for 
him to get out of bed in the morning.  When driving, he had 
to pull over every forty-five to sixty minutes to rest his 
back; when standing, his upper left leg went numb and his 
back began to hurt; and he had difficulty walking "any kind 
of distance" because of his painful back, left knee, and 
left foot.

At a September 2009 VA examination (to evaluate the Veteran's 
spine, joints, feet, esophagus, and hiatal hernia), the 
Veteran reported that he had been out of work since June 
2009, when he was laid off.  Prior to that time, he reported, 
he had been working part-time.  The examiner did not comment 
as to whether the Veteran was unemployable.

In September 2009, the Veteran submitted statements from 
three acquaintances.  In essence, the letters indicated that 
the Veteran limped when he walked; used a cane; complained of 
pain in his back, knee, and left foot; complained of trouble 
sleeping because of back pain; and had difficulty driving.  A 
former co-worker who worked with the Veteran from April 2006 
to June 2009 indicated that the Veteran had "trouble trying 
to squat and bend" as he did routine tasks at work, such as 
washing, vacuuming, and detailing vehicles.

A September 2009 statement submitted by the Veteran detailed 
the Veteran's recent employment history.  From March 2001 to 
October 2004, he worked forty hours per week as a 9-1-1 
operator and missed approximately sixty days of work.  From 
April 2005 to July 2005, he worked forty hours per week as a 
receiving clerk and missed approximately twenty days of work.  
From April 2006 to June 2009, he worked thirty-four hours per 
week in "transportation" and missed "over 120 days" of 
work.

In an October 2009 statement, the Veteran indicated he had 
submitted job applications to Lowe's, Home Depot, and two 
Wal-Mart stores.  He also submitted resumes online to three 
different websites, including usajobs.gov.

In a February 2010 statement, the Veteran indicated that his 
service-connected disabilities were of sufficient severity, 
without regard to other factors, to prevent him from 
obtaining substantially gainful employment.  Because of his 
service-connected disabilities, he stated, he was unable to 
sit or stand for more than ten to fifteen minutes without 
sharp and constant pain; he had difficulty walking and used a 
cane; and his wife had to help him get out of bed and put on 
his shoes and socks.  In addition, his pain medications made 
him drowsy and prevented him from getting driving jobs and 
other jobs that he was qualified for.

The Board finds that the evidence, taken as a whole, does not 
show that the Veteran is "unable to secure or follow a 
substantially gainful occupation."  See 38 C.F.R. § 4.16(a).  
Being unable to work is the sum and substance of a TDIU 
claim.  See 38 C.F.R. § 4.16.  Here, the evidence shows that 
the Veteran was gainfully employed for most of the period 
under review.  In addition, the only medical opinion in the 
record, dated December 2004, indicated that the Veteran did 
not have "any physical condition that would prohibit him 
from gainful employment."

No doubt, the Veteran experienced hardships at work due to 
his service-connected disabilities (and would continue to 
experience them were he still employed).  For instance, the 
Veteran's September 2009 statement indicated that at his most 
recent employment (small vehicles operator), he missed more 
than 120 days of work from April 2006 to June 2009-
presumably in large measure because of his service-connected 
disabilities.  The Board recognizes that missing more than 
120 days of work in essentially a three-year period is 
significant by any standard.  (It equates to roughly forty 
days per year, or roughly two full months of missed work time 
each year.)  Nevertheless, the Board does not find such 
evidence to be sufficient to show that the Veteran is-or 
was-unable to secure or follow a substantially gainful 
occupation.  On the contrary, the evidence shows that at 
least until June 2009, when the Veteran was laid off from his 
job, the Veteran did secure and follow a substantially 
gainful occupation.

As to the period since June 2009, the Board finds that the 
evidence, on balance, does not show that the Veteran has been 
unemployable since June 2009 (although he clearly has been 
unemployed since June 2009).  Although the Veteran contends 
he has been unemployable at least since June 2009, the 
evidence does not establish as much.  A September 2009 VA 
examination report shows that the Veteran stated he had been 
unemployed since he was laid off in June 2009, but the report 
does not indicate that he was unemployable.  The record 
states, "[The Veteran] has not been working since June 2009 
when he was laid off.  He was working part time prior to that 
in transportation and he uses a riding lawn mower to cut the 
grass but does not engage in any other physical activity.  He 
mentioned that he does not walk much."

In addition, the Board finds that the Veteran's October 2009 
statement-to the effect that he had submitted multiple 
employment applications-tends to show that the Veteran, 
though not employed, was at least employable.

The Board notes that the Veteran's current combined rating 
for all service-connected disabilities is 90 percent 
disabling.  Disability ratings represent, as far as 
practically can be determined, the average impairment of the 
veteran's earning capacity.  38 C.F.R. § 4.1.  In other 
words, it is expected that a veteran with compensable 
service-connected disabilities will experience some level of 
employment-related difficulties because of those 
disabilities.  On the whole, the evidence here shows that the 
Veteran was gainfully employed during much of the time under 
review, albeit with significant absenteeism and other work-
related difficulties; that the Veteran was laid off from his 
most recent employment in June 2009; and that he has been 
unemployed since that time.  The evidence does not show that 
the Veteran has been unemployable.  The Board finds that the 
Veteran's current 90 percent combined rating is not an unfair 
or inaccurate assessment of the effect his service-connected 
disabilities have on his employment or on his prospective 
employment.  Because the Veteran is not unemployable, his 
TDIU claim must be denied.

The Board has applied the reasonable doubt doctrine and has 
given the Veteran the benefit of the doubt wherever 
permissible.  See 38 C.F.R. § 4.3; see also 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990) (if the Board rules against a veteran in a 
case where there are "two permissible views" of the 
evidence, the Board must provide an "adequate statement of 
[its] reasons or bases" in support of its determination that 
the veteran is not entitled to the benefit of the doubt) 
(internal quotations omitted).


ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


